Order entered March 2, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00954-CV

                     ABDUL MATEEN MODI, Appellant

                                       V.

                         AFSHEEN IMRAN, Appellee

               On Appeal from the County Court at Law No. 3
                           Collin County, Texas
                   Trial Court Cause No. 003-03597-2019

                                    ORDER

      The reporter’s record is past due. By order dated February 12, 2021, we

instructed Claudia Webb, Official Court Reporter for Collin County Court at Law

No. 3, to file the reporter’s record, written verification that no hearings were

recorded, or written verification that appellant has not requested or paid for the

reporter’s record. We cautioned appellant that if we received verification of no

request or no payment, we would order the appeal submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c). By letter filed February 22, 2021, Ms. Webb
has provided written verification that appellant has not requested preparation of the

reporter’s record. Accordingly, we ORDER the appeal submitted without the

reporter’s record. See id.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Webb and all parties.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE